Citation Nr: 1136607	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  03-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for residuals of rheumatic fever.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a dental disability.

7.  Entitlement to service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis.

8.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1973.  He had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2002, July 2004, and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The April 2002 rating decision denied service connection for eczema/folliculitis, an eye condition, rheumatic fever, bilateral foot condition, bilateral hearing loss, PTSD, and a dental condition.  

The July 2004 rating decision granted service connection for pseudofolliculitis barbae and assigned a 10 percent rating, and granted service connection for tinea pedis, and assigned a noncompensable rating.  The Veteran appealed the 10 percent rating assigned for pseudofolliculitis barbae.  With respect to the tinea pedis, because this represents a total grant of benefits sought on appeal with respect to the claim for service connection for a foot condition, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The June 2005 rating decision denied service connection for gunshot wound to the left arm with nerve paralysis.  

The Veteran testified at the RO before the undersigned Veterans Law Judge at a hearing (Travel Board hearing) in March 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, residuals of rheumatic fever, and an acquired psychiatric disorder to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Reopening of the claim for entitlement to service connection for bilateral hearing loss was denied in an unappealed September 1997 rating decision.

2.  The evidence received since the September 1997 rating decision is neither cumulative nor redundant of the evidence previously of record and it is so significant that it must be considered in order to fairly decide the claim.

3.  The subconjunctival hemorrhage of the right eye in active service resolved without residuals; no currently diagnosed right eye disability is etiologically related to active service.

4.  The Veteran's teeth numbered 1, 16, and 17 were extracted after 180 days of active service; although not due to trauma; the Veteran did not apply for VA treatment for those teeth within one year after his discharge from service.

5.  The medical evidence establishes that the Veteran did not incur a disease or injury during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) which resulted in the current residuals of a gunshot wound to the left arm with nerve paralysis, and the claimant's lay assertion that he has such residuals as a result of ACDUTRA or INACDUTRA in June 1979 is not credible.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied reopening the Veteran's service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Because new and material evidence has been received, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A right eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for a dental disability, for purposes of payment of disability compensation or for purposes of receiving VA outpatient dental treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.317, 3.381, 4.150, 17.161 (2011).

5.  The criteria for service connection for residuals of a gunshot wound to the left arm with nerve paralysis have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6. 3.159, 3.104, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In light of the favorable determination with respect to whether new and material evidence has been submitted to reopen the service connection claim for bilateral hearing loss, and the need to remand the service connection claim on the merits, no further discussion of VCAA compliance is needed with respect to such claim to reopen.

With regard to the Veteran's dental claim, as explained below, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim for service connection for this disability, and no further action is required to comply with the VCAA or the pertinent implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes that in letters dated in August 2001 and May 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  There is no notice letter which informs the Veteran as to effective dates and disability ratings.  With respect to the service connection claim involving residuals of a gunshot wound to the left arm, because the claim is being denied there is no prejudice to the Veteran for this failure.  Specifically, because the service connection claim is being denied, no disability rating or effective date will be assigned, so not providing additional notice concerning these downstream elements of the claims is moot and, therefore, at most harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, some service personnel records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative, as well as several of the Veteran's family members.  There are also several letters from the Social Security Administration (SSA) showing that the Veteran began receiving SSA disability benefits in 1979.  Additionally, medical records relating to the SSA disability determination are of record.

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board did provide a VA examination with respect to the claim of entitlement to service connection for a right eye disability.  However, no VA examination was provided with respect to the service connection claims for residuals of a gunshot wound.  However, regarding this claim, the Board notes that there is no evidence in the service treatment records of any complaints or findings with respect to a gunshot wound, and the Veteran does not contend that it occurred during his active service from 1970 to 1973.  Moreover, there is absolutely no post-service medical evidence which suggests that the current residuals of a gunshot wound have anything to do with ACDUTRA or INACDUTRA, as the Veteran's service personnel records do not show such service on the date the Veteran was shot, and the evidence suggests that the Veteran's story regarding the gunshot injury in June 1979 has changed several times over the years.  Therefore, no VA examination is warranted.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The amended definition of new and material evidence, codified at 38 C.F.R. 
§ 3.156(a) (2010), is not liberalizing.  It applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to the Veteran's claim to reopen, which was received prior to that date (in July 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court held that the prior holding in Justus that the credibility of the evidence is to be presumed, was not altered by the Federal Circuit decision in Hodge.  

The Veteran claimed entitlement to service connection for bilateral hearing loss initially in March 1982.  The claim was denied by VA in a June 1983 rating decision.  The Veteran was sent a letter notifying him of the denial in July 1983.  He did not appeal the decision and therefore, it became final.  38 C.F.R. § 20.1103.

Subsequently, in July 1997 he filed a new claim of entitlement to service connection for bilateral hearing loss.  In a September 1997 rating decision, the RO found that new and material evidence adequate to reopen the claim for service connection for hearing loss was not submitted.  The claim to reopen was denied.  The Veteran did not appeal the decision.  Therefore, it is final.  38 C.F.R. § 20.1103.

The September 1997 rating decision denied reopening the claim because new and material evidence had not been submitted.  The evidence at the time of the denial included service treatment records, a SSA disability record dated in September 1983 which showed treatment for bipolar disorder, elbow pain, and alcohol and drug dependency.  Also considered were VA treatment records from September 1997 showing current treatment for athletes foot, ear problems, substance abuse, and manic depression, as well as a 1997 report from Tulane Medical Center showing treatment for a skin condition and eye problems.  Also of record at the time was a May 1982 VA examination report which showed that the Veteran was not then diagnosed with hearing loss.  

The subsequently received evidence includes VA outpatient treatment records showing current treatment for hearing loss.  Specifically, a February 2003 VA audiological evaluation report consult note indicates that the Veteran was seen with complaints of difficulty hearing and ringing/buzzing tinnitus since the 1970s.  He also reported occasional dizziness.  He reported exposure to small arms fire during active service and National Guard service.  He denied civilian noise exposure and familial hearing loss.  Findings included mild to moderate sensorineural hearing loss.  Word recognition ability was noted to be good.  Tympanograms were within normal limits.  The benefits of ampliciation were discussed, but the Veteran was noted to be currently ineligible for VA issued hearing aids.

The Board is of the opinion that the evidence added to the record since the September 1997 rating decision is new and material.  Specifically, the September 1997 rating decision does not mention whether the Veteran was diagnosed with hearing loss at that time.  Review of the medical evidence available to VA at that time shows no evidence of a diagnosis of hearing loss.  However, current evidence shows that the Veteran is diagnosed with sensorineural hearing loss.  This evidence of a diagnosis of hearing loss is so significant that it must be considered in order to fairly decide the merits of the claim.  The fact that the Veteran has a current diagnosis of hearing loss and that the medical evidence reflects the Veteran's complaints of continuous difficulty hearing and ringing/buzzing in the ears since the 1970s is sufficient to be considered new and material.  As such, reopening of the claim for entitlement to service connection for hearing loss is in order.

II.  Service Connection Claims

	A.  Right Eye Disability

The Veteran claims that he is entitled to service connection for a right eye disability because it was incurred during service.  He has stated that during service he was examined and was found to need glasses.  He also stated that the eye condition causes migraine headaches, dry eyes, itching, and the need for eye glasses.  At the aforementioned hearing before the undersigned Veterans Law Judge, he stated that he was found to have a detached retina in April 2007 and that he injured his right eye during active service in May 1973.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The record contains a January 1971 service treatment record, which indicates that the Veteran was seen for eye exam.  No abnormalities were noted except for refractive error and the need for glasses.  

Another service treatment record dated in May 1973 indicates that the Veteran was hit in the right eye by the fingers of a woman three days earlier.  He had hemorrhage in the conjunctiva.  The impression was subconjunctival hemorrhage.  He was told to give time to heal and return if needed.  He was not seen again for this or any other right eye complaints.  The separation examination notes no eye abnormalities with the exception of right eye vision 20/25 and left eye vision 20/50.  There was some refractive error noted.  

A September 1997 treatment record from Tulane Medical Center indicates the presence of blepharitis.  There was no ulcer.  Glasses were prescribed.

An August 2003 VA examination report notes that the Veteran underwent a VA examination in July 2003 in which it was noted that the cornea was clear and there was a 1-2+ nuclear sclerosis of the lenses.  The retina was within normal limits for the Veteran's age.

The August 2003 VA examiner noted that blepharaitis is inflammation of the eyelids, comparable to dandruff of the scalp.  It is usually self-limited and easily cleared with medication.  It does not cause migraine headaches or the need for glasses.  The Veteran's inservice subconjunctival hemorrhage in 1973 does not involve the vision part of the eye and is itself self-limiting and clears in a few days.  It does not cause migraine headaches or the need for glasses.  The Veteran's complaint of dry eyes may be a secondary effect of drugs for hypertension, depression, anxiety and allergies.  The examiner noted that the Veteran has been treated with various skin creams, lotions, nasal spray, and antihistamines.  Dry eyes do not cause migraine headaches or the need for glasses.  The examiner noted that the Veteran has an extensive history of prolonged systemic exposure to various narcotic drugs and alcohol.  Such exposure may cause toxicity of ocular tissues with reduction of vision from 20/20 to 20/40 or 20/60.  In sum, the examiner stated that the Veteran has myopia and presbyopia, corrected to 20/40 in the right eye and 20/60 in the left eye.  The diagnoses are of developmental origin and cannot be related directly or indirectly to any activity in service.  The examiner stated that there is no residual disability due to the right eye trauma that was incurred during service.

An April 2007 Tulane Medical Center record indicates that the Veteran had retinal detachment of the right eye.

Based upon a thorough review of the evidence, to include the Veteran's lay statements, service connection for a right eye disability is denied.  Although there is evidence of a subconjunctival hemorrhage of the right eye during service, this resolved without residuals.  There was no abnormality of the eyes except for the reflection of a need for eyeglasses found at service separation.  None of the evidence shows ongoing problems regarding the hemorrhage since service and the current medical evidence reflects that there is no residual disability from the in service subconjunctival hemorrhage.  

The only evidence that suggest a connection between the Veteran's current diagnosis of blepharitis or his retinal detachment and military service is his own words.  With regard to such lay evidence, the Board must initially evaluate the competency of the evidence.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr, 21 Vet. App. 303 (2007).  A lay person is competent to describe what they observe.  However, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as in this instance, the appellant cannot provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  The Board has therefore determined that the appellant's statements are outweighed by the medical evidence, and that the competent medical evidence shows that service connection is not warranted for the Veteran's right eye disability.  In this regard, while he may firmly believe that there is a relationship between his current right eye blepharitis and service, his opinion is outweighed by the medical opinion against the claim.  

Regarding his retinal detachment, there is no evidence of this disability in service or for more than three decades thereafter.  There is no evidence of continuous symptoms in the medical record, nor does the Veteran complain of continuous symptoms regarding the hemorrhage.  He did not even state that the hemorrhage in service is related to the retinal detachment.  Instead, the eye disability he currently complains of is, as noted above, one that causes migraine headaches, dry eyes, itching, and the need for eye glasses.  There is no medical evidence supporting a claim that the April 2007 retinal detachment is in any way related to military service, and the Veteran's own statements regarding a disability such as retinal detachment, which occurred over 30 years after service, being related to military service are not credible when the entire record is viewed as a whole.  Further, the Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, service connection for a right eye disability is denied.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disability.


      B.  Dental Disability

The Veteran claims that he is entitled to service connection for a dental disability because of certain dental treatment he received in service.

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (c).

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation for loss of teeth is available only for loss of body substance of the maxilla or mandible.  Otherwise, VA may grant service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the Veteran does not meet the criteria for compensation because the Veteran does not claim, nor does the evidence show, that he sustained dental trauma in service.  In light of this finding, the Veteran is not entitled to compensation for dental treatment received in service as extracted teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Board also finds that the criteria for eligibility to receive VA outpatient dental treatment have not been met.  Generally, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In April 1970, the Veteran was afforded a pre-induction examination.  The April 1970 pre-induction examination report notes the Veteran's dental condition to be "good."  In May 1970 the Veteran received a comprehensive dental examination.  At that time, the Veteran was found to have no abnormalities or defects.  In September 1970 the Veteran underwent a surgical consult and tooth number 32 was removed.  In May 1972 there was a traumatic occlusion on right mentoposterior.  In May 1972 tooth number one was extracted.  In June 1972 teeth numbered 16 and 17 were extracted.  

As noted above, teeth noted at entry as normal will be service-connected if they were filled or extracted after 180 days or more of active service.  The Board notes that all teeth were noted to be normal at entry.  Tooth number 32 was extracted within 180 days of service entry.  The Veteran entered service in May 1970 and tooth number 32 was extracted in September 1970, which is four months after entrance, well within the 180 day allotment.  However, tooth number one was extracted in May 1972 and teeth numbered 16 and 17 were extracted in June 1972, all well after 180 days of entrance into active service.  There is no evidence that the teeth were extracted due to trauma.  Therefore, the Board is satisfied that the Veteran's teeth numbered one, 16, and 17 were normal upon his entrance into active service, and extracted after 180 days or more of active service.  

Having established that teeth 1, 16, and 17 were extracted for reasons not due to trauma, the Board turns to the criteria of 38 C.F.R. § 17.161, which define authorization for outpatient VA dental treatment.

Class I consists of those veterans having a service-connected compensable dental disability or condition. 38 C.F.R. § 17.161(a).  Because the Veteran does not have a compensable dental disability he is not a member of this class.

Class II consists inter alia of veterans having a service-connected noncompensable dental condition or disability who were discharged prior to October 1, 1981, but only if application for treatment was made within one year of such discharge or release.  38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 (1995), holding that for veterans discharged prior to October 1, 1981, the applicable time limit to file a dental claim cannot be tolled based on the service department's failure to notify about his right to file such a claim.  The Veteran was discharged in June 1973, but because he did not apply for treatment within a year of discharge he is not a member of this class.

Class II(a) consists of veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma.  38 C.F.R. § 17.161(c).  The Veteran is not a member of this class because his teeth were not extracted due to combat wounds or service trauma.

Classes II(b) and II(c) consist of veterans having a service-connected noncompensable dental condition or disease who had been interned or detained as prisoners of war (POWs).  38 C.F.R. § 17.161(d)(e).  Because the Veteran was not a POW he is not a member of these classes.

Class IIR consists of any veteran who had made prior application for and received dental treatment from VA for noncompensable dental conditions but was denied replacement of missing teeth that were lost during a period of service prior to the last period of service.  38 C.F.R. § 17.161(f).  The Veteran is not shown to be a member of this class.

Class III consists of veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected disability.  38 C.F.R. § 17.161(g).  The Veteran is not a member of this class.

Class IV consists of veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation and who are entitled to100 percent evaluation by reason of individual unemployability.  38 C.F.R. § 17.161(h).  The Veteran is not a member of this class.

Class V consists of veterans who are participating in a rehabilitation program under 38 U.S.C. Chapter 31.  38 C.F.R. § 17.161(i).  The Veteran is not a member of this class.

Class VI consists of veterans scheduled for admission or otherwise receiving care and services under 38 U.S.C. chapter 17 when the dental condition is clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161(j).  The Veteran is not a member of this class.

In sum, the Veteran is shown to have had no dental trauma in service.  His teeth numbered 1,16, and 17 were extracted after 180 days of service; however, he does not meet any of the criteria set forth above.  Consequently, service connection for outpatient treatment purposes of teeth numbered 1, 16, and 17 must be denied as a matter of law; see Sabonis v. Brown, 6 Vet. App. 426 (1994).



	C.  Residuals of Gunshot Wound to the Left Arm with Nerve Paralysis

The Veteran contends that he is entitled to service connection for residuals of a gunshot wound to the left arm with nerve paralysis because he was shot in the left arm during his National Guard service.  The record reflects that the Veteran was shot by a shotgun in his left arm on June 1, 1979.

The Board notes that the RO determined that although this disability was considered by the RO in June 1982, it was only considered for pension purposes at that time, and thus the current claim is not a claim to reopen; it is an original claim.

The Veteran has, over the years, described the incident where he was shot differently.  At times he has said that he was helping a friend buy drugs when he was robbed and shot.  He has also alleged that he was leaving active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) and/or cashing his paycheck when he was robbed and shot.  

In a statement received by VA in October 1979 the Veteran indicated that he was visiting a location with a friend when four teenagers attacked him and shot him with a shotgun.

A December 1982 medical record from Dr. Chambers reflects that the Veteran was robbed and shot on June 1, 1979.  It notes that the Veteran turned to ignore the commands of the assailants when he was shot with a shotgun.  

A September 1999 VA psycho-social assessment record notes that the Veteran was shot in a robbery in 1979 when he helped a friend buy drugs.  When the dealer saw how much money he had, they got into a fight and he was shot.  He stated that he feels lucky to have gotten out alive.

An October 2000 VA mental health treatment record reflects that the Veteran stopped working after being shot in the arm in a drug related incident.  

In an August 2005 statement the Veteran indicated that he was shot in the arm after leaving work and cashing his paycheck.

At the Board hearing in March 2011, the Veteran testified that he was shot while leaving the base, and coming out of a meeting.

The record reflects that the Veteran served for the National Guard until June 1980.  There is no evidence, however, showing that he was on ACDUTRA or INACDUTRA on June 1, 1979.  Moreover, there is absolutely no evidence, no matter what version of the Veteran's story is believed, that he was acting in the line of duty when injured.

The service treatment records fail to show any treatment for a gunshot wound to the left arm.  (The Veteran does not allege that the gunshot wound residuals are etiologically related to his active service from May 1970 to June 1973 because the Veteran was shot on June 1, 1979.)  Moreover, there is no evidence, apart from the Veteran's own contentions, that this disability is etiologically related to service.  The only evidence linking the disability to service is the Veteran's own statements that he was shot leaving the base in June 1979.

Although the Veteran asserts that his residuals of a gunshot wound to the left arm are related to his National Guard service, there is no evidence, other than the Veteran's own statements, that this is so.  The Board recognizes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report the circumstances surrounding his shooting.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record weighs against the Veteran's claim, and instead suggests that the Veteran was shot on his own time, not while he was serving on active duty status, to include a period of ACDUTRA or INACDUTRA.  In this regard, the service personnel records do not confirm any ACDUTRA or INACDUTRA for June 1, 1979, the date the Veteran indicates that he was shot.  Moreover, his story has changed several times throughout the years.  Importantly, the first time he indicated that he was leaving the base when he was shot was at the Board hearing in March 2011.  Additionally, he failed to mention anything about a connection to his National Guard service until this time and he did not report it as having occurred under those circumstances to medical professionals at any time whatsoever.  Finally, the statements made to mental health professionals in September 1999 and October 2000 are very probative because they were made in conjunction with his desire to seek treatment for substance abuse.  Thus, his confession that his gunshot wound was a result of a drug deal is very probative because of the setting in which it was made.  In sum, the Veteran's account of his gunshot wound as having occurred during ACDUTRA or INACDUTRA is not supported by the personnel records and is even contradicted by his own statements.  Accordingly, the Board finds that the credible, competent evidence of record fails to establish that the Veteran's residuals of a gunshot wound to the left arm is as a result of his military service.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a gunshot wound to the left arm with nerve paralysis.


ORDER

As new and material evidence has been received, the previously denied claim for service connection for bilateral hearing loss is reopened. To this extent, the appeal is granted.

Service connection for a right eye disability is denied.

Service connection for a dental disability, to include for treatment purposes, is denied.

Service connection for residuals of a gunshot wound to the left arm with nerve paralysis is denied.


REMAND

In reference to the remaining issues on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the service connection claim for bilateral hearing loss on the merits, the Board notes that the Veteran's military occupational specialty was unit organization and supply, specialist and armor.  At the Board hearing, the Veteran testified that as part of his duties during active service, he issued out weapons, cleaned weapons, repaired weapons, and tested weapons.  He claims that as a result, he was subjected to excessive noise.  He also stated that in January 1973 he was found to have hearing loss in service.  

The January 1973 separation examination report does show some hearing loss reflected in the audiometer readings.  Moreover, as noted previously, a February 2003 VA audiological evaluation report consult note indicates that the Veteran was seen with complaints of difficulty hearing and ringing/buzzing tinnitus since the 1970s.  He also reported occasional dizziness.  He reported exposure to small arms fire during active service and National Guard Service and denied civilian noise exposure and familiar hearing loss.  Findings included mild to moderate sensorineural hearing loss.  A March 2011 hearing examination is of record.  The results of that examination show hearing loss.  However, there is no opinion as to whether it is at least as likely as not that any current hearing loss for VA purposes is etiologically related to military service.  Based upon this information and evidence, the Board finds that a VA examination is warranted with respect to this issue.  

Regarding the service connection claim for residuals of rheumatic fever, the Board notes that the Veteran claims that this disability preexisted service and was aggravated thereby.  On review of the record, the pre-induction examination report is silent with respect to rheumatic fever and on the pre-induction report of medical history, the Veteran denied having then had or ever having had rheumatic fever.  However, in January 1971 he was seen for complaints of left posterior chest pain of four months duration.  A chest film taken in September 1970 was noted to be negative.  In April 1971 the Veteran was seen by cardiology.  It was noted that on enlistment he did not mention history of heart disease.  However a letter from a civilian doctor was noted to be coming.  Electrocardiogram was normal.  It was noted that the Veteran had an episode of probable rheumatic fever at age eight, requiring hospitalization for three months.  On subsequent evaluations it was confirmed that a murmur was present and was felt to be either a very small ventricular septal defect or mild mitral valvulitis.  It was noted that in high school he participated in competitive sports including football, basketball and the 440 yard dash without undue symptoms.  Presently he tolerates vigorous exercise with no cardiac or respiratory complaint.  The impression was cystolic murur, probably functional, but a very small VSD or mitral incompetence cannot be completely ruled out.  

At the January 1973 separation examination, the Veteran had normal heart examination.  On his accompanying report of medical history, the Veteran indicated that he had had rheumatic fever.  On other service treatment records dated after induction, the Veteran indicated that he had had rheumatic fever as a child.

Current VA treatment records show that in July 2001 the Veteran presented with complaints of left sided chest pain for about once a month.  An electrocardiogram (EKG) revealed sinus bradycardia.  The impression was possible coronary artery disease/ angina.  Based upon this information and evidence, the Board finds that a VA examination is warranted.

Regarding the service connection claim for an acquired psychiatric disorder, to include PTSD, the Board notes that the Veteran is diagnosed with PTSD due to an claimed inservice stressor.  However, there is also evidence of record, specifically in a September 2002 statement from the Veteran that he suffered from bipolar disorder and depression prior to service.

The Veteran alleges that his main stressor involves being a witness to a stabbing of a fellow soldier, whose name he cannot remember, by a fellow solder named R.  He claims to have been a testifying witness at the court marital against R.  In support of his claim, he has written several letters in an effort to verify the stressor, namely by proving that he was a testifying witness at the court martial.  While the record is replete with letters to different records repositories (National Personnel Records Center, U.S. Army Judiciary, and National Archives, all with negative responses), there is a June 2007 letter from the U.S. Army and Joint Services Records Research Center (JSRRC) which states that they do not maintain any records regarding the court martial of Private R.; however, it was noted that if a criminal investigation was conducted, a letter should be written to the Director, U.S. Army Crime Records Center in Fort Belvoir, Virginia.  Unfortuantely, there is no letter in the claims file written to this office/records repository.  Therefore, a remand is needed in order to accomplish this.  

Additionally with regard to this claim, the RO sent the Veteran a letter in May 2006 which indicates that the unit name provided by the Veteran, namely, D Company 1st Platoon, is not sufficient to conduct research on the described incident.  The letter also requests an approximate time such as a two-month specific date range of the stressful events in question.  The Veteran subsequently submitted a VA Form 21-0781 which indicates that although he could not remember the name of the decedant, the event took place between July 24, 1970 to August 25, 1970.  Additionally, there is an undated typewritten request for transfer in which the Veteran was noted to be in the 4th Aviation Company.  There is also a July 1970 letter regarding the Veteran's accelerated advancement to Private E2.  It notes that the Veteran was in Company B, first Battalion, Second BCT Brigade.  The RO failed to incorporate this evidence into its stressor verification process.  

The Board recognizes that there is an October 2006 memorandum indicating that a formal finding had been made regarding a lack of information required to corroborate stressors.  There is a handwritten note on the memorandum dated in July 2009 indicating that subsequent evidence remains insufficient to submit to JSRRC.  However, the Board notes that some of the more detailed unit assignment information referred to above still does not appear to have been taken into account, given the fact that the May 2006 letter indicates only that D Company 1st Platoon is insufficient.  Additionally, it does not appear that anything was done further with with the two-month period the Veteran narrowed the incident's occurrence to.  This, coupled with the RO's failure to attempt to obtain records from the U.S. Army Crime Records Center, create a need for remand in order to accomplish this additional development.

With respect to the claim of entitlement to an increased initial rating for pseudofolliculitis barbae, the Board notes that at the March 2011 Board hearing, the Veteran's representative requested a new VA examination because the condition had worsened.  The most recent VA examination conducted for this disability was in December 2008.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, a remand is required in order schedule the Veteran for a VA examination which should assess the current severity of his pseudofolliculitis barbae.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.

Because the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include notice of the type of evidence needed to establish a disability rating and an effective date as set out in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain copies of all up to date VA treatment records dating from December 31, 2005, to the present, and associate them with the claims file.

3.  Contact the U.S. Army Crime Records Center in Fort Belvoir, Virginia, as well as any further records repositories not already contacted, in an effort to verify the fact that a court martial took place surrounding the Veteran's alleged stressor involving his witnessing a stabbing committed by R. between July 24, 1970 and September 24, 1970.  Any negative response should be recorded and maintained in the claims file.

Conduct any additional stressor verification indicated based upon the additional unit assignment information and the two-month window regarding the abovementioned alleged stressor.  All negative findings should be recorded and maintained in the record.  If there is insufficient evidence of record to verify the stressor, a formal finding of such should be documented, and it should contain the information lacking and the reason for the formal finding.

4.  Schedule the Veteran for a VA audiologic examination in order to determine the nature and etiology of any current bilateral hearing loss.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  A finding of hearing loss for VA purposes should be ruled in or ruled out.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to the Veteran's hearing loss as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the hearing tests found on the separation examination report in 1973, as well as the post-service examination showing no hearing loss in May 1982.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record, regarding the incurrence of the Veteran's hearing loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide a requested opinion (likelihood that the current hearing loss it etiologically related to military service) the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any currently present residuals of rheumatic fever.

The examiner should provide an opinion as to whether the Veteran suffers from any residuals of rheumatic fever.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should state the likelihood that rheumatic fever existed prior to service.  If the examiner concludes that it existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

If the examiner determines that the rheumatic fever did not pre-exist service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's active service.

Attention is directed to the VA treatment records mentioned in the narrative portion of the remand, to include the service treatment records documenting the Veteran's complaints of chest pain in service, as well as the pre-induction examination which fails to mention a history of rheumatic fever, the separation examination report, and the 1962 letter from the private physician. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide a requested opinion (likelihood that rheumatic fever preexisted service, was aggravated by service, or is otherwise etiologically related to service) the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

6.  Schedule the Veteran for a VA skin examination in order to determine the current severity of his service-connected pseudofoliculitis barbae.  

The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  All indicated tests and studies should be undertaken.

The examiner should state the symptoms from the condition as well as provide an estimate as to the percentage of exposed areas affected, and the percentage of the entire body affected.  The examiner should describe the Veteran's treatment, to include whether he uses systemic corticosteroid or other immunosuppressive treatment, and/or whether he suffers from systemic manifestations from the disability.

The examiner should also state whether there is disfigurement.

7.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


